Title: To George Washington from Major General Steuben, 20 July 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


        
          Sir
          Newburg [N.Y.] July 20th 1779
        
        Genl McDougall return’d me yesterday the Inclos’d Plan for the formation of the Massachusets & North Carolina Brigades which he assures me will be perfectly agreable to the Commanding Officers of Regiments If your Excellency approves it, it may be publishd in orders & take place immediately.
        The movement of Genl Heaths Division & the late expedition of the Light Corps has hitherto prevented the Light Companies of Massachusets & Connecticut from adopting the plan laid down for them & in their present state they are greatly disproportionate to the

strenghth of the Regiments from which they were taken—If your Excellency thinks proper they might now conform to the Plan proposed which will leave Genl Waynes 8 Batallions of equal strength making in the whole 1312 Rank & file, a number well proportioned to our strength—the Loss sustained in the late affair should be made up immediately by the respective Regiments.
        The Recruits expected in for the Massachusets Regiments cannot I think be better Employed than by distributing them in the weakest Regiments where by being mixed with the old soldiers they will soon learn their Duty—as to forming them into new Corps I think it rather dangerous—I should however be glad of your Excellencys sentiments on this Subject & what number may be expected to Join. I have the honor to be Your Excellencys most Obedt & very hum. servt
        
          steuben
        
      